TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00363-CV


                                 Michele Shimek, Appellant

                                              v.

                      Texas Comptroller of Public Accounts, Appellee




               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-15-001681, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                                         ORDER


PER CURIAM

              The mandate in this cause issued by this Court on July 16, 2020, is hereby
withdrawn.

              It is so ordered December 2, 2020.




Before Justices Goodwin, Kelly, and Smith